Citation Nr: 1701662	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-49 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether apportionment of the Veteran's disability benefits for his daughter, [redacted], from December 1, 2008 to September 1, 2012, was proper.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from October 1987 to October 2007.  He retired after twenty years of naval service.  

This appeal is a contested claim between the Veteran and his college-age daughter, [redacted].  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was remanded for procedural compliance in May 2014, and for reasons listed below, it is to now be remanded for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This is a contested claim, and the Veteran's daughter was awarded apportionment of the Veteran's disability benefits from December 2008 to September 2012.  She was over the age of 18 for the duration of this time; however, she was a fulltime student in an undergraduate program at Hampton University in Virginia.  When the decision to apportion was made, the Veteran's benefits were increased so that an extra dependent was on his award, with $160.00 being paid directly to [redacted] as an apportionment.  The Veteran maintains that this was done in error.  

Specifically, the Veteran takes exception to the allegation (made by his daughter and former spouse) that he was not adequately paying child support for [redacted] during the time of her schooling.  He maintains that he paid child support for [redacted] and his other child as required, and that payments were deducted from his Costco paycheck and from his military retirement pension (Veteran had twenty years of naval service).  

The Veteran has identified the California Department of Child Support Services as the custodian of the child support agreement for [redacted].  He has supplied a pay stub from Costco which documents more than $400.00 being deducted for the payment of a court order, which can be presumed to be a child support obligation.  The records from the Defense Finance and Accounting Service (DFAS) are not in the claims file, and as federal records, they are constructively deemed to be part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The specific amount of child support paid during [redacted]'s schooling is unknown at present, but the Veteran has provided some indication that payments were made (but not the exact amount paid specifically to [redacted], if any).  The DFAS records should be obtained, but also, the State of California Child Support Division should be contacted and the agreement for child support for [redacted] should be obtained and added to the record.  Any waivers on the part of the Veteran should be submitted, and he should be encouraged to provide pay statements from 2008 to 2012 (if held), or alternatively, should authorize VA to request such information on his behalf from the Costco corporation or other employer.  

The Veteran's daughter, [redacted], as the other party in this case, is to be provided notice of the actions taken with respect to this remand, and she is to be offered the ability to submit any evidence and argument on her own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain retirement pay records from the Defense Finance and Accounting Service (DFAS) from the period of December 2008 to September 2012, with particular emphasis on any withholdings made to retirement pay as due to the payment of court-ordered child support obligations for [redacted].  If it is not possible to obtain such documentation, so annotate the record after exhaustive efforts have been made.  

2.  Contact the California Department of Child Support Services in San Diego, California and, following the obtaining of any appropriate waivers, obtain a copy of the child support agreement between the Veteran and his former spouse for the payment of funds for [redacted] between December 2008 and September 2012.  Confirmation of payment, documentation of payment being in arrears, or any other court orders (contempt citations, etc.) relating to the case should be obtained if possible.  If it is not possible to obtain such documentation, so annotate the record after exhaustive efforts have been made.  

3.  Inform the Veteran of his right to submit evidence which supports his allegation of providing court-ordered child support payments for his daughter, [redacted], during the period of December 2008 to September 2012 (during his daughter's time in undergraduate school).  Provide him the opportunity to supply an appropriate waiver, and after so doing, obtain payment information from Costco or any other employer which he may provide which documents payment deductions for [redacted] for the time period under review.  

4.  Following the above-directed development, re-adjudicate the contested claim.  Following the disposition of the claim, provide appropriate notice to both parties as to the outcome of the adjudication, and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




